EXHIBIT 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of this 30th day of June, 2006, by and among FOREST CITY RENTAL
PROPERTIES CORPORATION, an Ohio corporation (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), NATIONAL CITY
BANK, as Syndication Agent (the “Syndication Agent” and, together with the
Administrative Agent, the “Agents”), BANK OF AMERICA, N.A. and LASALLE BANK
NATIONAL ASSOCIATION, as Co-Documentation Agents, and the banks party to the
Credit Agreement (as hereinafter defined) as of the date hereof (collectively,
the “Banks” and individually a “Bank”). Capitalized terms not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement,
as hereinafter defined.

W I T N E S S E T H:

WHEREAS, the Borrower, the Banks and the Agents have previously entered into a
certain Credit Agreement dated as of March 22, 2004, as amended by that certain
First Amendment to Credit Agreement dated as of January 19, 2005, among the
Borrower, the Banks and the Agents and as further amended by that certain Second
Amendment to Credit Agreement dated as of April 7, 2005, among the Borrower, the
Banks and the Agents and that certain letter agreement dated January 20, 2006,
among the Borrower, the Guarantor, the Banks and the Agents (as so amended, the
“Credit Agreement”); and

WHEREAS, in connection with the Credit Agreement, Forest City Enterprises, Inc.
(the “Parent”) made and entered into a certain Guaranty of Payment of Debt in
favor of the Agents and the Banks, dated as of March 22, 2004, as amended by
that certain First Amendment to Guaranty of Payment of Debt dated as of
January 19, 2005, that certain Second Amendment to Guaranty of Payment of Debt
dated as of April 7, 2005 and that certain Third Amendment of Guaranty of
Payment of Debt dated as of the date hereof (as so amended, the “Guaranty”); and

WHEREAS, the Borrower, the Banks and the Agents desire to make certain
amendments to the Credit Agreement to, among other things, extend the
Termination Date and increase the Total Revolving Loan Commitments, subject to
the terms and conditions contained herein; and

WHEREAS, the Banks and the Agents are willing to amend the Credit Agreement on
the respective terms and conditions set forth herein and such terms and
conditions are agreeable to the Borrower and to the Parent.

NOW, THEREFORE, it is mutually agreed as follows:

1. AMENDMENT TO ARTICLE I OF THE CREDIT AGREEMENT. Article I of the Credit
Agreement shall be amended as follows:

(a) Amendment of Definition of “Closing Date Commitment Amount". The definition
of “Closing Date Commitment Amount” contained in Article I of the Credit
Agreement shall be amended by deleting it in its entirety and replacing it with
the following:

"Closing Date Commitment Amount” shall mean $600,000,000.

(b) Amendment of Definition of “Commitment". The definition of “Commitment”
contained in Article I of the Credit Agreement shall be amended by deleting it
in its entirety and replacing it with the following:

"Commitment” shall mean the obligation of each Bank, during the Commitment
Period, to make Revolving Loans in an aggregate maximum amount not to exceed the
amount set forth opposite such Bank’s name under the column headed “Maximum
Amount” on Exhibit A hereof, or such lesser amount as shall be determined
pursuant to Section 5.07(b) hereof.

(c) Amendment of Definition of “Commitment Period". The definition of
“Commitment Period” contained in Article I of the Credit Agreement shall be
amended by deleting it in its entirety and replacing it with the following:

"Commitment Period” shall mean the period from the Third Amendment Closing Date
until the Termination Date.

(d) Amendment of Definition of “Note” and “Notes". The definition of “Note” and
“Notes” contained in Article I of the Credit Agreement shall be amended by
deleting them in their entirety and replacing them with the following:

"Note” or “Notes” shall mean (a) a Revolving Loan Note or (b) a Swing Line Note,
as the context may require.

(e) Amendment of Definition of “Surety Bonds". The definition of “Surety Bonds”
contained in Article I of the Credit Agreement shall be amended by deleting it
in its entirety and replacing it with the following:

"Surety Bonds” means the bonds, undertakings and other like obligations executed
by a Surety for the Parent subject to an Indemnity Agreement and a Subordination
Agreement, in a maximum aggregate principal amount of $30,000,000 for all
Sureties, provided, that this definition shall not include Performance Surety
Bonds as defined in the Guaranty.

(f) Amendment of Definition of “Termination Date". The definition of
“Termination Date” contained in Article I of the Credit Agreement shall be
amended by deleting the date of “March 31, 2008” contained therein and replacing
it with the date “March 31, 2009”, but leaving it the same in all other
respects.

(g) Addition of Definition of “Revolving Loan Note". Article I of the Credit
Agreement shall be amended by adding in its appropriate alphabetical place, the
following definition for “Revolving Loan Note”:

"Revolving Loan Note” shall mean a note or notes substantially in the form of
Exhibit D attached hereto, executed and delivered by the Borrower pursuant to
Section 2.05 or 13.08 hereof, as applicable, and as each such note may be, from
time to time, amended, restated or otherwise modified and all replacements
therefor.

(h) Addition of Definition of “Third Amendment Closing Date". Article I of the
Credit Agreement shall be amended by adding, in its appropriate alphabetical
place, the following definition for “Third Amendment Closing Date”:

"Third Amendment Closing Date” shall mean the date upon which all of the
conditions to the effectiveness of the Third Amendment to Credit Agreement have
been satisfied by the Borrower or waived in writing by the Agents.

(i) Addition of Definition of “Third Amendment to Credit Agreement". Article I
of the Credit Agreement shall be amended by adding, in its appropriate
alphabetical place, the following definition for “Third Amendment to Credit
Agreement”:

"Third Amendment to Credit Agreement” shall mean the Third Amendment to Credit
Agreement, dated as of June 30, 2006, among the Borrower, the Banks party to the
Agreement as of the date thereof and the Agents.

(j) Deletion of Defined Terms. Article I of the Credit Agreement shall be
amended by deleting the following defined terms: “Additional Bank”, “Additional
Bank Assumption Agreement”, “Additional Bank Assumption Effective Date” and
“Additional Commitments”.

2. AMENDMENT TO ARTICLE II OF THE CREDIT AGREEMENT. Article II of the Credit
Agreement shall be amended as follows:

(a) Amendment to Section 2.05(a). Section 2.05(a) of the Credit Agreement shall
be amended by deleting each reference to “Note” or “Notes” contained therein and
replacing it with a reference to “Revolving Loan Note” or “Revolving Loan
Notes,” as applicable.

(b) Amendment to Section 2.05(b). Section 2.05(b) of the Credit Agreement shall
be amended by deleting it in its entirety and replacing it with the following:

(b) [Reserved.].

(c) Amendment to Section 2.05(c). Section 2.05(c) shall be amended by deleting
it in its entirety and replacing it with the following:

(c) The Revolving Loan Note issued to each Bank shall (i) be executed by the
Borrower, (ii) be payable to the order of such Bank and dated as of the Third
Amendment Closing Date, (iii) be in a stated principal amount equal to the
Commitment of such Bank and payable in the principal amount of the Revolving
Loans evidenced thereby, (iv) mature on the Termination Date and (v) be entitled
to the benefits of this Agreement and the other Related Writings. The Revolving
Loan Notes shall be subject to the terms of this Agreement.

(d) Amendment to Section 2.06. Section 2.06 of the Credit Agreement shall be
amended by deleting each reference to “Notes” contained therein and replacing it
with a reference to “Revolving Loan Notes.”

3. AMENDMENT TO SECTION 3.01(a) OF THE CREDIT AGREEMENT. Section 3.01(a) of the
Credit Agreement shall be amended by deleting the amount of “$60,000,000”
contained therein and replacing it with the amount of “$100,000,000”, but
leaving it the same in all other respects.

4. AMENDMENT TO SECTION 4.01(d) OF THE CREDIT AGREEMENT. Section 4.01(d) of the
Credit Agreement shall be deleted in its entirety and replaced with the
following:

SECTION 4.01(d). INDICATED SPREAD. The Indicated Spread is measured in basis
points and from and including the Third Amendment Closing Date to the
Termination Date, shall be 50 basis points for the Base Rate Option and 175
basis points for the LIBOR Rate Option.

5. AMENDMENT TO SECTION 5.07(a) OF THE CREDIT AGREEMENT. Section 5.07(a) of the
Credit Agreement shall be amended by deleting it in its entirety and replacing
it with the following:

(a) [Reserved.].

6. AMENDMENT TO SECTION 8.04(e) OF THE CREDIT AGREEMENT. Section 8.04(e) of the
Credit Agreement shall be amended by deleting it in its entirety and replacing
it with the following:

(e) Indebtedness owed by a Subsidiary or the Borrower as permitted by
Section 8.06(b) hereof.

7. AMENDMENT TO SECTION 8.06 OF THE CREDIT AGREEMENT. Section 8.06 of the Credit
Agreement shall be amended as follows:

(a) Amendment to Section 8.06(b). Section 8.06(b) of the Credit Agreement shall
be amended by deleting it in its entirety and replacing it with the following:

(b) any loan from the Borrower to any of its Subsidiaries or from a Subsidiary
of the Borrower to another Subsidiary of the Borrower or from a Subsidiary to
the Borrower; provided, that (i) such loans shall be made only in the ordinary
course of business, (ii) any such loan from a Subsidiary to the Borrower shall
be subordinated in all respects to the Borrower’s Debt to the Banks on such
terms and conditions as may be satisfactory to the Banks, and (iii) Borrower
shall not cause or permit any Subsidiary to take any action to enforce payment
of any loan made by the Subsidiary to another Subsidiary without the prior
written consent of the Banks;

(b) Amendment to Section 8.06(c). Section 8.06(c) of the Credit Agreement shall
be amended by deleting it in its entirety and replacing it with the following:

(c) any advance or loan made in the normal course of business of acquiring
properties for, or selling or developing properties of, the Borrower or any
Subsidiary;.

8. AMENDMENT TO SECTION 12.04(b) OF THE CREDIT AGREEMENT. Section 12.04 (b) of
the Credit Agreement shall be amended by deleting it in its entirety and
replacing it with the following:

(b) For purposes of determining compliance with the conditions specified in
Article VI, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Agent shall have received written notice
from such Bank prior to the Closing Date specifying its objection thereto.

9. REPLACEMENT OF EXHIBIT A AND EXHIBIT D. The Credit Agreement is hereby
amended to replace Exhibit A thereto with Exhibit A attached to this Amendment
and to replace Exhibit D thereto with Exhibit D attached to this Amendment.

10. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Agents and each of the Banks as follows:

(a) INCORPORATION OF REPRESENTATIONS AND WARRANTIES. Each and every
representation and warranty made by the Borrower in Article IX of the Credit
Agreement is incorporated herein as if fully rewritten herein at length and is
true, correct and complete as of the date hereof (after giving effect to any
revisions to Schedule 9.22 or Schedule 9.23 that may have been delivered to the
Agents on or before the Third Amendment Closing Date).

(b) REQUISITE AUTHORITY. The Borrower has all requisite power and authority to
execute and deliver and to perform its obligations in respect of this Amendment
and the Revolving Loan Notes and each and every other agreement, certificate, or
document required by this Amendment and to perform its obligations in respect of
the Credit Agreement as amended by this Amendment.

(c) DUE AUTHORIZATION; VALIDITY. The Borrower has taken all necessary action to
authorize the execution, delivery, and performance by it of this Amendment and
the Revolving Loan Notes and every other instrument, document, and certificate
relating thereto. Each of this Amendment and each Revolving Loan Note has been
duly executed and delivered by the Borrower and is the legal, valid, and binding
obligation of the Borrower enforceable against it in accordance with its
respective terms.

(d) NO CONSENT. No consent, approval, or authorization of, or registration with,
any governmental authority or other Person is required in connection with the
execution, delivery and performance of this Amendment and the Revolving Loan
Notes and the transactions contemplated hereby and thereby.

(e) NO DEFAULTS.  No event has occurred and no condition exists which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default or Possible Default under the Credit Agreement.

11. CONDITIONS TO EFFECTIVENESS OF AMENDMENT.

(a) CLOSING CONDITIONS. Except as otherwise expressly provided in this
Amendment, prior to or concurrently with the Third Amendment Closing Date, and
as conditions precedent to the effectiveness of the amendments to the Credit
Agreement provided for herein, the following actions shall be taken, all in form
and substance satisfactory to the Agents and the Banks and their respective
counsel:

(i) LOAN DOCUMENTS AND CORPORATE DOCUMENTS. The Borrower shall deliver or cause
to be delivered to the Agents and the Banks the following documents, in all
cases duly executed and delivered by the Borrower and/or the Parent, and/or
certified, as the case may be:

(1) Certified copy of the resolutions of the board of directors of the Borrower
evidencing approval of the execution, delivery and performance of this Amendment
and the Revolving Loan Notes;

(2) Certified copy of the resolutions of the board of directors of the Parent
evidencing approval of the execution, delivery and performance of the Third
Amendment to Guaranty of Payment of Debt dated as of the date hereof, by the
Parent in favor of the Agents and the Banks (the “Third Amendment to Guaranty”);

(3) A good standing certificate, dated as of a recent date, from the State of
Ohio for the Borrower;

(4) A good standing certificate, dated as of a recent date, from the State of
Ohio for the Parent;

(5) A certificate of the secretary or assistant secretary of the Borrower
certifying the names of the officers of the Borrower authorized to sign this
Amendment and the Revolving Loan Notes, together with the true signatures of
such officers;

(6) A certificate of the secretary or assistant secretary of the Parent
certifying the names of the officers of the Parent authorized to sign the Third
Amendment to Guaranty, together with the true signatures of such officers;

(7) Counterparts of this Amendment, executed and delivered by the Borrower, the
Agents, and the Banks and of the Parent’s Acknowledgment and Consent to this
Amendment executed and delivered by the Parent;

(8) A Revolving Loan Note, executed and delivered by the Borrower and made
payable to each Bank in the amount of its respective Commitment to make
Revolving Loans;

(9) Copies of the Articles of Incorporation and Code of Regulations of the
Borrower, certified by the secretary or the assistant secretary of the Borrower
as being true and complete as of the Third Amendment Closing Date;

(10) Copies of the Articles of Incorporation and Code of Regulations of the
Parent, certified by the secretary or the assistant secretary of the Parent as
being true and complete as of the Third Amendment Closing Date;

(11) Counterparts of the Third Amendment to Guaranty, executed and delivered by
the Parent, the Agents and the Banks; and

(12) A certificate of the secretary or assistant secretary of the Borrower and
the Parent certifying that as of the date of this Amendment, no Event of Default
or Possible Default exists or will exist under the Credit Agreement, as amended
hereby, or the Guaranty.

(ii) OPINION OF COUNSEL FOR PARENT. The Borrower shall deliver or caused to be
delivered to the Agents and the Banks a favorable opinion of counsel for the
Parent as to the due authorization, execution, and delivery, and legality,
validity and enforceability of the Third Amendment to Guaranty and the Parent’s
Acknowledgment and Consent to this Amendment and such other matters as the
Agents or the Banks may request.

(iii) OPINION OF COUNSEL FOR BORROWER. The Borrower shall deliver or caused to
be delivered to the Agents and the Banks a favorable opinion of counsel for the
Borrower as to the due authorization, execution, and delivery, and legality,
validity and enforceability of this Amendment and the Revolving Loan Notes and
such other matters as the Agents or the Banks may request.

(iv) PAYMENT OF FEES TO BANKS. On or before the Third Amendment Closing Date,
the Borrower shall have paid to the Agents and the Banks all costs, fees and
expenses incurred by them through the Third Amendment Closing Date in the
preparation, negotiation and execution of this Amendment and the Third Amendment
to Guaranty (including, without limitation, the reasonable legal fees and
expenses of Thompson Hine LLP). The Borrower shall pay an amendment fee to the
Administrative Agent for distribution to the Banks and all such other fees as
may be due and payable in the respective amounts set forth in the fee letter
from the Agents to the Borrower dated as of May 30, 2006.

(v) REVISED SCHEDULES. If necessary to make the representations and warranties
contained in Section 10(a) above true, correct and complete, the Borrower shall
have delivered to the Agents and the Banks a new Schedule 9.22 and/or
Schedule 9.23.

(b) DEFINITION. The “Third Amendment Closing Date” shall mean the date this
Amendment is executed and delivered by the Borrower, the Banks and the Agents
and all the conditions set forth in subsection (a) of this Section 11 have been
satisfied or waived in writing by the Agents.

(c) EXISTING NOTES. Promptly following the Third Amendment Closing Date, each
Bank shall deliver to the Administrative Agent, any and all Revolving Loan Notes
dated as of a date prior to the Third Amendment Closing Date for the return of
same to the Borrower.

12. NO WAIVER. Except as otherwise expressly provided herein, the execution and
delivery of this Amendment by the Agents and the Banks shall not constitute a
waiver or release of any obligation or liability of the Borrower under the
Credit Agreement as in effect prior to the effectiveness of this Amendment or as
amended hereby or waive or release any Event of Default or Possible Default
existing at any time.

13. EFFECT ON OTHER PROVISIONS. Except as expressly amended by this Amendment,
all provisions of the Credit Agreement continue unchanged and in full force and
effect and are hereby confirmed and ratified. All provisions of the Credit
Agreement shall be applicable to this Amendment.

[Remainder of page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto, each by an officer thereunto duly
authorized, have caused this Third Amendment to Credit Agreement to be executed
and delivered as of the date first above written.

FOREST CITY RENTAL PROPERTIES

CORPORATION

By: /s/ Thomas G. Smith

Title: Vice President and Assistant Secretary

KEYBANK NATIONAL ASSOCIATION,

Individually and as Administrative Agent

By: /s/ Joshua K. Mayers

Title: Assistant Vice President

NATIONAL CITY BANK, Individually and

as Syndication Agent

By: /s/ Anthony J. DiMare



    Title: Senior Vice President

THE HUNTINGTON NATIONAL BANK

By: /s/ Ryan Terrano



    Title: Vice President

U.S. BANK NATIONAL ASSOCIATION

By: /s/ Megan McBride



    Title: Senior Vice President

COMERICA BANK

     
By:
  /s/ Adam Sheets
 
   
Title: Account Officer
 


(Signature page to Third Amendment to Credit Agreement)

2

FIRST MERIT BANK

By: /s/ John F. Neumann



    Title: Senior Vice President

LASALLE BANK NATIONAL ASSOCIATION

By: /s/ Marilyn Tomfohrde



    Title: Senior Vice President

MANUFACTURERS AND TRADERS

TRUST COMPANY

By: /s/ Brian D. Beitz



    Title: Vice President

FIFTH THIRD BANK

By: /s/ Martin H. McGinty



    Title: Vice President

BANK OF AMERICA, N. A.

By: /s/ James J. Magaldi

Title: Senior Vice President

CALYON NEW YORK BRANCH

By: /s/ Paul T. Ragusin



    Title: Director

By: /s/ Kenneth D. Conner



    Title: Director

(Signature page to Third Amendment to Credit Agreement)

3

BANK OF MONTREAL

By: /s/ Virginia Neale

Title: Vice President

CHARTER ONE BANK, N.A.

By: /s/ Michael Kauffman



    Title: Vice President

4

(Signature page to Third Amendment to Credit Agreement)
ACKNOWLEDGMENT AND CONSENT OF GUARANTOR

FOREST CITY ENTERPRISES, INC., an Ohio corporation, Guarantor under that certain
Guaranty of Payment of Debt issued on or about March 22, 2004, as amended by
that certain First Amendment to Guaranty of Payment of Debt, dated as of
January 19, 2005, that certain Second Amendment to Guaranty of Payment of Debt,
dated as of April 7, 2005 and that certain Third Amendment to Guaranty of
Payment of Debt, dated as of June 30, 2006 (as so amended, the “Guaranty of
Payment of Debt”) to and in favor of the Agents and the Banks in respect of,
inter alia., the indebtedness of FOREST CITY RENTAL PROPERTIES CORPORATION under
the Credit Agreement referenced in the foregoing Third Amendment to Credit
Agreement, hereby acknowledges that it consents to the foregoing Third Amendment
to Credit Agreement and confirms and agrees that its Guaranty of Payment of
Debt, as amended to the date hereof, is and shall remain in full force and
effect with respect to the Credit Agreement as in effect prior to, and from and
after, the amendment thereof pursuant to the foregoing Third Amendment to Credit
Agreement.

     
Dated: June 30, 2006
  FOREST CITY ENTERPRISES, INC.
 
   
 
  By: /s/ Thomas G. Smith
 
   



    Title: Chief Financial Officer, Executive Vice
President and Secretary

5





EXHIBIT A

         
Bank
  Maximum Amount

 
       
KeyBank National Association
  $ 70,000,000  
National City Bank
  $ 70,000,000  
Bank of America, N. A.
  $ 55,000,000  
LaSalle Bank National Association
  $ 55,000,000  
U.S. Bank National Association
  $ 50,000,000  
Fifth Third Bank
  $ 45,000,000  
Manufacturers and Traders Trust Company
  $ 45,000,000  
The Huntington National Bank
  $ 45,000,000  
Charter One Bank, N.A.
  $ 40,000,000  
Bank of Montreal
  $ 35,000,000  
Calyon New York Branch
  $ 35,000,000  
Comerica Bank
  $ 30,000,000  
First Merit Bank
  $ 25,000,000  
 
       
TOTAL
  $ 600,000,000  
 
       

EXHIBIT D

[Form of]
REVOLVING LOAN NOTE
[Name of Holder]

$     Cleveland, Ohio

June 30, 2006

FOR VALUE RECEIVED, the undersigned, FOREST CITY RENTAL PROPERTIES CORPORATION,
an Ohio corporation (the “Borrower”), hereby promises to pay to the order of
[Name of Holder] (the “Holder”), in lawful money of the United States of
America, at the main office of KeyBank National Association, Administrative
Agent, 127 Public Square, Cleveland, Ohio 44114, the principal sum of [     ]
DOLLARS ($[     ]), or, if lesser, the aggregate unpaid principal amount of all
Revolving Loans evidenced by this Note made by the Holder to the Borrower
pursuant to Section 2.03 of the Credit Agreement (as defined hereinafter). The
unpaid principal balance outstanding on this Revolving Loan Note (this “Note”)
from time to time and interest thereon shall be determined by the ledgers and
records of the Holder as accurately maintained.

This Note is one of the Revolving Loan Notes defined and referred to in, and is
entitled to the benefits of, a certain Credit Agreement, dated as of March 22,
2004, as amended by that certain First Amendment to Credit Agreement dated as of
January 19, 2005, that certain Second Amendment to Credit Agreement dated as of
April 7, 2005, and that certain Third Amendment to Credit Agreement dated as of
the date hereof, each by and among the Borrower, the Banks named therein,
KeyBank National Association, as Administrative Agent, and National City Bank,
as Syndication Agent (as so amended, and as may be further amended, restated or
otherwise modified from time to time, the “Credit Agreement”). A statement of
the rights of the Holder and the duties and obligations of the Borrower in
relation thereto is made by reference to the Credit Agreement, but neither this
reference to the Credit Agreement nor any provision thereof shall affect or
impair the absolute and unconditional obligation of the Borrower to pay the
principal of and interest on this Note when due. Capitalized terms used in this
Note but not defined herein shall have the respective meanings ascribed to them
in the Credit Agreement.

The principal of this Note shall be due and payable on the Termination Date, or
earlier as provided in the Credit Agreement. The Borrower also promises to pay
interest on the unpaid principal amount of this Note from time to time
outstanding from the date of this Note until the payment in full thereof at the
rates per annum determined in accordance with the Credit Agreement. Interest
shall be payable on each date provided for in or determined in accordance with
the provisions of the Credit Agreement; provided, that interest on any principal
not paid when due shall be due and payable on demand.

Interest on this Note shall be calculated on the basis of a 360 day year for the
actual number of days elapsed.

Reference is hereby made to the Credit Agreement, which contains provisions for
the acceleration of the maturity hereof upon the happening of certain stated
events and for voluntary prepayments hereon. The term “Holder” includes the
successors and assigns, if any, of the Holder named in the first paragraph
hereof.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate(s) equal to the
rate(s) otherwise in effect pursuant to the Credit Agreement plus
two percent (2%) per annum. All payments of principal and interest on this Note
shall be made in immediately available funds.

The Borrower waives demand, presentment for payment, notice of dishonor,
protest, notice of protest, and diligence in collection and bringing suit, and
agrees that the Holder may extend the time for payment, accept partial payment,
take security therefor or exchange or release any collateral, without
discharging or releasing the Borrower.

This Note was executed in Cleveland, Cuyahoga County, Ohio. The construction,
validity and enforceability of this Note shall be governed by and interpreted
according to the laws of the State of Ohio.

The Borrower authorizes any attorney at law to appear before any court of
record, whether state or Federal, in the county where this Note was executed or
where the Borrower resides or may be found, after the unpaid principal balance
of this Note becomes due, either by lapse of time or by operation of any
provision for acceleration of maturity contained in the Credit Agreement, and
waive the issuance and service of process, admit the maturity of this Note, by
reason of acceleration or otherwise, and confess judgment against the Borrower
in favor of the Holder of this Note for the amount then appearing due on this
Note, together with interest thereon and costs of suit, and thereupon to release
all errors and waive all rights of appeal and stays of execution. The Borrower
expressly authorizes any attorneys or agents for the Holder to receive
compensation from the Holder for services rendered in exercising the foregoing
warrant of attorney and in the enforcement of any judgment obtained against the
Borrower in favor of the Holder on this Note, and the Borrower expressly waives
any conflict of interest to which any attorneys for the Holder may be subject
that may arise in connection with such attorneys exercising any of the rights
and/or powers of the Holder provided for herein or the enforcement of any
judgment hereon in favor of the Holder. The foregoing warrant of attorney shall
survive any judgment and may be used from time to time without exhausting the
right to further use the warrant of attorney and, if any judgment be vacated for
any reason, the Holder of this Note nevertheless may use the foregoing warrant
of attorney to obtain an additional judgment or judgments against the Borrower.

6

“WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.”

FOREST CITY RENTAL PROPERTIES

CORPORATION

By:
Name: Thomas G. Smith
Title: Executive Vice President, Chief
Financial Officer and Secretary


7